Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “exact house 504” in FIG. 5 as described in the specification, at [00110]; and, “roofline 602” in FIG. 6, as described in the specification, at [00111.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: incorrect references to items “3300A, 3300B, 3300C, 3300D, 3300E” at [00139].  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of sending and receiving specifications and bids for a to-be built structure; i.e., a common request for quote process within many manufacturing sectors.  These actions depict agreements in the form of contracts, marketing or sales activities or behaviors, and business relations.  These are the subject matter of commercial or legal interactions.  
The claims further recite the subject matter of managing personal behavior or relationships or interactions between people in that they require one party to interact with others in this social environment of buyers and suppliers.  Both of the above categories are certain methods of organizing human activity and are therefore, abstract ideas.  

Claim 8, which is reflective of claims 1 and 15, defines the abstract idea by the elements of:
A method comprising: receiving structure specifications for a physical structure; transmitting structure specifications for the physical structure, from a party requesting bids for a service related to the physical structure, to a plurality of bidders; 
receiving a modification to the structure specifications from a first bidder of the plurality of bidders along with a bid including a price in accordance with the modified structure specifications;
transmitting the modified structure specifications to the plurality of bidders other than the first bidder; and,
receiving bids in accordance with the modified structure specifications from each of the plurality of bidders other than the first bidder.

These elements accurately describe actions performed within a request for quote process when seeking to purchase an item or have something built.  Therefore, the claims depict the social activities and personal behavior or interactions between people as identified above.  Thus, they are within the certain method of organizing human activity category of abstract idea.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a bid server executable by a processor and configured, (claim 1); and,
a non-transitory machine-readable storage medium having embodied thereon instructions executable by one or more machines to perform operations, (claim 15).

These additional elements simply instruct one to practice the abstract idea of social activities and personal behavior or interactions between people utilizing a bid server executable by a processor and a non-transitory machine-readable storage medium having embodied thereon instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). These components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner and defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2, 3, 5, 9, 10, 12, 16, 17, 19, and 20, contain further embellishments to the same abstract idea found in claims 1, 8, and 15. Recitations to mapping the structure, wherein the structure is a roof of a house and the bids pertain to solar panels, and verifying the structure are all necessary data that forms the basis of the structure to be built and bid upon.  One party collects dimensional data or performance requirements and creates the initial plans.  This data would necessarily include areas blocked from sunlight.  These plans are then shared and refined among the bidders throughout the process.  These claims further contain recitations that are simply linking the claims to computer as a tool (the system) to implement the abstract idea and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). 

Dependent claims 4, 6, 7, 11, 13, 14, and 18, contain further embellishments to the same abstract idea found in claims 1, 8, and 15.  Recitations to a questionnaire, a crowdsource database, and maximum bid, are finer elements of the parties involved in the social interactions and the business relations.  Further, these claims contain recitations that are simply linking the claims to computer as a tool (the system) to implement the abstract idea and are not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f). 

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 2012/0330759), hereinafter, Aggarwal, in view of Hill (US 2003/0225683), hereinafter, Hill.
Regarding claims 1, 8, and 15, Aggarwal discloses a bid server executable by a processor and configured to perform operations; and, a non-transitory machine-readable storage medium having embodied thereon instructions executable by one or more machines to perform operations; (“One or more server system interface components of the auction system controller 1110 may be used to transmit notifications to and receive submissions from POs, installers, or administrators.” [0179]; and, “In some implementations, a non-transitory computer readable storage medium can include instructions that when executed by a computing device (e.g., a computer system) cause the device to perform actions of the process 1200.” [0187].)
Aggarwal further discloses transmitting structure specifications for the physical structure, from a party requesting bids for a service related to the physical structure, to a plurality of bidders; (“ Defining a specification of an intended energy system includes defining parameters relating to and attributes of a property of the property owner.  Copies of the same defined specification are electronically transmitted to two or more different installers to solicit ready-for-acceptance offers from them for energy systems that conform to the specification.”  [0006]).
Aggarwal’s method concludes with (“FIG. 9B shows a quote evaluation screen 950 of the example dashboard interface for POs, which includes a bid (i.e., a quote) listing 952 with a count of quotes received for the solicitation.” [0108]).

Not disclosed by Aggarwal is, receiving a modification to the structure specifications from a first bidder of the plurality of bidders along with a bid including a price in accordance with the modified structure specifications; transmitting the modified structure specifications to the plurality of bidders other than the first bidder; and receiving bids in accordance with the modified structure specifications from each of the plurality of bidders other than the first bidder. 
However, Hill discloses (“If the Member chooses the No radio button choice their display to the Bid Receptor(s) will indicate they have not complied and bid according to the Originator's specifications. It should be noted that in some cases the Originator's specifications may not be the current state of technology for the work category. In this situation the Member would indicate a No choice and further detail the issue within the "Comments and Exclusions" area to be discussed later herein.”, [0208]; “Index 00400-20A, FIG. #42, item 42C provides the Members the same Bid Per Specification options noted in Index 00400-13A. It adds Item 42A that indicates the Alternate's Name and description, if any, to the Members, and Item 42B that indicates the Alternate's date of record to the Members.”, [0217]; and, “Index 00400-21A1, FIG. #44 displays the results of the specific Acknowledge Alternate choice made in Index 00400-21A, item 43C. Item 44A "Information Icon" (see FAQ Index 50000 for additional information regarding this item), which upon the Members selection displays information and instructions relative to the modification of either the "Bid Type" parameter of the Base Bid or the "Alternate Bid Type" parameters of a specific Alternate. These modified parameters are required to transmit a bid with all the necessary parameters for a complete bid transmission for either the Base Bid "Comments and Exclusions" Bid Type and/or Alternate "Bid and Submit" Alternate Bid Type.”, [0220].  Hill concludes with (“After the selection of your common navigation button you may transmit your "Bid Amount" to the same Bid Receptors as the previous parameter bid had been transmitted upon selection of the "Transmit Bid" button at the bottom of the Modify Bid screen.”, [0222]. 
In summary, Hill discloses a bidder (member) modifying the bid based on a deviation or possible alternative.  The updated bid, reflecting this deviation (indicated as a choice of the alternative) is sent to the originator.  The Examiner notes that Hill allows for modifications because “…in some cases the Originator's specifications may not be the current state of technology for the work category.”  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to accept and use quotes based on modified specifications per the method in Hill, within the method of an energy system bid interface of Aggarwal because this leads to the same predictable result that Applicant describes as an “optimal” configuration.   

Claims 2 - 7, 9 - 14, and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal, in view of Hill, further in view of Kennedy (US 2011/0205245), hereinafter, Kennedy.
Regarding claims 2, 9, and 16, the combination of Aggarwal and Hill discloses all the limitations of claims 1, 8, and 15, above.  Not disclosed by Aggarwal is wherein the structure specifications include a mapping of a structure relevant to the bids; and, wherein the structure is a roof of a house and the bids pertain to solar panel installation.
However, Kennedy discloses (“In one embodiment of the invention images of geographic regions comprising potential sites to be provisioned with an energy system are obtained, for example, by satellite or aerial photography.  With geographic coordinates the features can be mapped and entered into Geographic Information Systems, or the coordinates can be embedded into media such as digital photographs via geo tagging.” [0051]; “…sizing subsystem 500 cooperates with a modeling subsystem 591. Modeling subsystem 591 comprises a 3D transform/translation module 596 and a scaler 592. Image transform module 596 generates a transform, or map, for points on a user measured surface. The transform maps points defining the surface shape in one orientation with respect to a reference axis to corresponding points defining the surface shape in any other orientation with respect to the reference axis.” [0078]; and, “As illustrated in FIG. 5, first image measurements 561 comprising dimensions and orientation of measuring tool 1107 are provided to modeling unit 591 as illustrated in FIG. 5. Modeling unit 591 determines a transform mapping points defining a shape of measuring tool 1107 in a top down orientation of FIG. 11 to a shape of measuring tool 1107 as it would appear in any other orientation of tool 1107 in a 3D space relative to a given axial orientation.” [0097]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to map the roof of a house, in order to provision for an energy system (solar panels) per the method of Kennedy, in order to create the specifications used per the system and method of Aggarwal, because this provides a system and method for the consumer (user) that is convenient, comprehensive and site-specific; thus providing the most accurate information to be used.

Regarding claims 3, 10, and 17, the combination of Aggarwal and Hill discloses all the limitations of claims 1, 8, and 15, above.  Further disclosed by Aggarwal is wherein the structure is a roof of a house and the bids pertain to solar panel installation; (“In this example property owners may then be asked the size of their properties measured in square feet, whether their roof is flat or sloping, the age of their roof, whether their roof is free of shade, partially shaded or completely shaded,…” [0054]; and, “Solar photovoltaic panels may be, for example, thin-film panels, poly-crystalline panels, mono-crystalline panels, or building integrated panels. Property owners are equipped by some implementations to independently research manufacturers and brands to select the type of solar panel that is most suitable for their particular property,” [0068].  See also FIG 5C, indicating a residential property (house and roof) and solar installation.) 

Regarding claims 4, 11, and 18, the combination of Aggarwal and Hill discloses all the limitations of claims 1, 8, and 15, above.  Also disclosed by Aggarwal is wherein the bid specifications further include results of a questionnaire sent to the party requesting bids; (“This is accomplished via a series of customized questions used to gather the information that is necessary to provide property owners with a personalized, comparative assessment of DCE technologies. The customized questions thus represent a protocol and therefore represent a so-called wizard: they are used to acquire required data which is then paired with additional data provided by the host of the system, …” [0052]; and, “The PO may communicate 1246 with the installer or other competing installers to ask questions or request quote modifications. In some implementations the installer and PO dashboard interfaces support a messaging service internal to the platform to facilitate these communications 1246. The PO may also seek research and educational materials 1250 to help them interpret the standardized data for the quotes and decide. Research 1250 may be conducted with consumer decision support tools linked to from the PO dashboard interface.” [0184]).

Regarding claims 5, 6, 12, 13, and 19, the combination of Aggarwal and Hill discloses all the limitations of claims 2, 8, and 15, above.  Also disclosed by Aggarwal is wherein the bid server is further configured to perform the operation of: verifying the structure specifications with information from a public database; and wherein the bids are created using information from a crowdsource database; (“The systems and methods described here provide residential and commercial property owners with information, education, resources, guidance, and analytical tools to research, select, and purchase energy systems .” [0033]; “The platform may provide the PO with the capability to research profiles of each installer submitting quotes and research proposed brands of equipment.” [0159]; and, “The PO may also seek research and educational materials 1250 to help them interpret the standardized data for the quotes and make a decision. Research 1250 may be conducted with consumer decision support tools linked to from the PO dashboard interface. For example, educational materials and installer ratings and reviews may be retrieved 1252 from a website (e.g., a website hosted by the platform administrator).” [0184]).  

Regarding claims 7 and 14, the combination of Aggarwal, Hill, and Kennedy discloses all the limitations of claims 6 and 13, above.  Also disclosed by Aggarwal is wherein the bid server is further configured to perform the operation of transmitting a maximum bid to each of the plurality of bidders; (“In some implementations, the status information displayed for an active quote may include a rank of the installer's quote relative other active quotes for the same solicitation for quotes based on a number of comparative criteria including, but not limited to price, ratings assigned by the PO, etc.” [0123]).  Further discussion in Aggarwal, at [0123] details similar information as disclosed in the instant application, at [00155].  

Regarding claim 20, the combination of Aggarwal and Hill discloses all the limitations of claim 15, above.  Not disclosed by Aggarwal is wherein the structural specifications include identifications of areas of a structure that are blocked from sunlight.
However, Kennedy discloses (“When even a small portion of a cell, module, or array is shaded, while the remainder is in sunlight, the output falls dramatically. Therefore, embodiments of the invention provide systems and methods that consider shading factors such as trees, architectural features, flag poles, or other obstructions in provisioning a solar energy system.” [0109]; and, “Various embodiments of the invention use a plurality of corresponding images (and associated meta-data, where available) of a single structure to determine shading factors. A technique of one embodiment of the invention maps real-world points in a 3d space to images of a structure. Reference shapes comprising two and/or three-dimensional shapes are super-imposable onto one or more of these images in a manner similar to that described above for measurement tool 1107 of FIGS. 12-19.” [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include areas blocked from sunlight (or shaded), in order to provision for an energy system (solar panels) per the method of Kennedy, in order to create the specifications used per the system and method of Aggarwal, because this provides the most accurate information for laying out the panels to ensure maximum benefits of sunlight.  

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,296,970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lopez (US 2010/0324956) discloses an automated pricing and green indicating method.  Pershing (US 2010/0114537) details methods for aerial roof estimation.  Porat (US 2013/0110665) has a method for a buyer’s auction with near perfect information using the internet.  Powell (US 2009/0234692) discloses a method for configuring solar energy systems.  Thornberry (US 2010/0296693) discusses a process for roof measurement using aerial imagery.  Wayne (US 2010/0217565) details automated solar collector installation design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687